The opinion of the Court, Shepley, C. J., Wells, Rice, Hathaway and Appleton, J. J., was drawn up by
Shepley, C. J.
The plaintiff, acting as the agent of G. M. Weld, purchased of the defendant a quantity of lumber, and drew a draft upon Weld in favor of the defendant in payment for it. In a suit upon that draft the plaintiff offered to prove, that the defendant agreed, that he would not hold him liable upon it as drawer. That testimony was excluded, and judgment was rendered against the present plaintiff. Hancock v. Fairfield, 30 Maine, 299.
This suit is founded upon the same alleged promise. The *96witness states it to have been made in these words: — “ That if Mr. Fairfield would give him the draft, he would not hold him liable as drawer of said draft and would look only to Weld the drawee.”
Few rules of law are more perfectly established or founded upon better reason than that, which excludes parol evidence offered to contradict, alter or vary the terms of a written contract.
The "law regards the written contract as exhibiting the whole of the final conclusions and agreements of the parties respecting the subject matter of it, and does not admit, that any previous conversations can constitute any contract respecting it.
The plaintiff now attempts to establish a separate contract, which would contradict and annul the written contract between him and the defendant, and to do it by proof of a conversation between his agent and the defendant prior to a delivery and acceptance of that draft. If there was such an agreement, it would have been very easy to have incorporated it into the written contract by adding the words not accountable as drawer, or other words to the like effect.
The cases of Perkins v. Gilman, 8 Pick. 229, and of Allen v. Kimball, 23 Pick. 473, are not in fact or principle like the present. The contracts exhibited in those cases, providing for an extension of the times of payment, appear to have been made long after the notes.

Plaintiff nonsuit.